Title: Draft for a Speech by William Denny, [17 November 1756]
From: Franklin, Benjamin
To: 


On November 16, Teedyuscung replied to Denny’s speech of the day before, emphasizing again that the delusion of the young braves by the French was “the first and principal Cause” of the Indian attacks in Pennsylvania, though the land frauds he had mentioned reluctantly made “the Blow fall quicker and heavier.” He then explained that he could not specify what would satisfy the Indians since the question had not been fully explored nor were all the persons concerned present at the conference. The next day the commissioners advised Denny to “fix … the Sum to be given in full Satisfaction of all Injuries done to the Indians, and offer it to them now.” Franklin probably submitted the draft printed below for the governor to use in informing Teedyuscung of his decision. But when the Indian again told Weiser that he could not settle the matter then, it was dropped and the speech was never delivered. After brief closing remarks by Denny and Teedyuscung the latter “shewed great Pleasure in his Countenance, and took a kind Leave of the Governor and all present.”
 
Brother
[November 17, 1757]
I desired you to mention the Value of the Damages you complained that the Delawares had suffered in the Purchases of Lands; you have declin’d to make any Valuation, but left it to me, and now I tell you I have considered the Matter and find that the People of this Province have suffered greatly by the late unhappy bad stormy Weather. The Clouds were black and dark, spread over the Country and prevented the Sun’s shining on their Lands, so that they did not bring forth so much Fruit; besides the Lightning came out of the Clouds, struck down and burnt their Houses and Barns, and kill’d their Servants and Cattle; so that they have suffered much more than you have done in the Purchases of Lands you mention, and therefore are not so able to give much as they were in former times when the Weather was good [and] all things prospered with them. However, they are willing to give you Goods to the Value of Pounds in full Satisfaction of all Damages you complain of. They will lodge it in my hands. When you come down in the Spring, bring all the Delaware People that sprang out of this Ground to receive and divide the Goods, and I will deliver them to you and those People; provided the Prisoners are all faithfully delivered up to me on or before that Time.
